Citation Nr: 1032982	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disorder, 
claimed as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from March 1966 to 
March 1968.      

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied entitlement to service connection for hypertension 
and for a right knee disorder, claimed as secondary to a service-
connected left knee disability.  

In May 2009 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for further development.  The 
development has been completed, and the case is before the Board 
for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Hypertension is first shown more than one year after 
separation from service and is not shown to be related to that 
service.

3.  Competent and persuasive evidence of record does not reflect 
that a right knee disorder was caused or aggravated by service or 
that it is proximately due to or aggravated by a service-
connected left knee disability. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may service incurrence of hypertension be presumed.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A right knee disorder was not incurred in or aggravated by 
active service, nor may service incurrence of right knee 
osteoarthritis be presumed; a right knee disorder is not 
proximately due to or the result of a service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for hypertension 
and a right knee disorder was received in December 2006.  
Thereafter, he was notified of the general provisions of the VCAA 
by the Newark RO in correspondence dated in January 2007.  This 
letter notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, identified 
his duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information regarding 
the VCAA.  In addition, it notified him of how VA determines the 
disability rating and effective dated when a disability is found 
to be connected to service.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in June 2010.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His service treatment records (STRs) 
and VA treatment records have been obtained and associated with 
his claims file.  He has also been provided with VA hypertension 
and joints examinations and opinions to assess the current nature 
and etiology of his claimed hypertension and right knee 
disabilities.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including hypertension and arthritis, may be presumed 
to have been incurred in or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.

The term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, note after Diagnostic Code 
7101 (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has a current hypertension 
disability that began in 1968 and that he has a current right 
knee disorder secondary to his service-connected left knee 
disability.

Hypertension

STRs do not reflect any treatment or diagnosis of hypertension.  
The Veteran's blood pressure was measured as 158 /60 in the 
September 1965 pre-induction examination report and 154/74 in the 
December 1967 separation physical examination report.  No other 
blood pressure readings are recorded in the STRs.

In a post-service VA treatment record dated in December 1998, the 
diagnosis was hypertension, and the Veteran denied any prior 
treatment.  In a January 1999 VA follow-up treatment record for 
hypertension, he stated that he was diagnosed with hypertension 
four years earlier [1995].  Additional VA treatment records dated 
to May 2010 showed ongoing treatment for hypertension.

In a VA hypertension examination report dated in July 2007, a VA 
physician concluded that the Veteran's essential hypertension was 
diagnosed during military service.  The Board's May 2009 remand 
decision previously found the July 2007 VA examination to be 
inadequate because the finding that the Veteran was diagnosed 
with hypertension during military service was clearly not 
supported by the medical evidence of record.  Therefore, the 
Board requested an additional review of the claims file and 
medical opinion by a VA physician.

In a January 2010 VA medical opinion, a VA physician outlined his 
review of the claims file and described the in-service blood 
pressure readings as "elevated," though there was no evidence 
that the Veteran was treated for any elevated blood pressure 
during service.  He also observed that the Veteran's October 1999 
statement in a VA treatment record that he had had hypertension 
for "several years" contradicted his assertion that he was 
diagnosed with hypertension during service.  The examiner 
concluded that the Veteran's "recorded elevated" blood pressure 
readings in service represented transient episodes that were not 
to be taken as evidence of diagnosis of hypertension and instead 
likely represented a "situational reaction" of anxiety during 
induction and separation examinations.  Therefore, he concluded 
that it was not at least as likely as not that the Veteran's 
current essential hypertension was related to military service.

The Board has considered the Veteran's contentions, but finds 
that service connection for hypertension is not warranted.

The Board notes that the first documented evidence of any 
diagnosed hypertension disability was in December 1998, more than 
30 years after separation from service, and the earliest reported 
diagnosis of hypertension was in approximately 1995.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor that 
tends to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992 ).

To prevail on the issue of service connection there must be: 
medical evidence of a current disability; medical evidence, or in 
some cases lay evidence, of in-service incurrence or aggravation 
of a disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999).  In the present case, there is no 
persuasive lay evidence or competent medical evidence of a nexus 
between any in-service disease or injury or hypertension within 
one year of separation, and his current hypertension disability.  
It should be noted that the Veteran provided contradictory 
statements regarding the onset of hypertension:  in December 
1998, he denied prior treatment; in January 1999, he reported the 
onset as being four years earlier.  However, during his July 
2007, he reported that it was diagnosed in service.  Clearly, the 
Veteran's credibility is at issue, and his more recent statement 
is self-serving, made in the hopes of being awarded service 
connection for hypertension.  Therefore, the claim for service 
connection for hypertension must be denied.

Moreover, while the January 2010 VA physician described the two 
in-service blood pressure readings as "elevated," the Board 
notes that they are not elevated as defined by 38 C.F.R. § 4.104 
for VA compensation purposes.  In addition, the Board finds that 
the examiner's opinion that the Veteran's hypertension was not 
related to service is persuasive because it was supported by 
factually accurate, fully articulated, sound reasoning.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In 
particular, the examiner noted that in October 1999 the Veteran 
reported in the course of seeking medical treatment that he had 
hypertension only for "several years," and that statement 
contradicted his assertions made during the course of seeking VA 
compensation benefits that he was diagnosed with hypertension 
during service.

For the foregoing reasons, the claim for service connection for 
hypertension must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
competent and persuasive evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Knee

Service treatment records reflect that the Veteran injured his 
left knee in April 1967 while getting out of a vehicle.  They 
were silent for any complaints, findings, or reference to any 
right knee problems.

Post-service VA treatment records dated from December 1998 to May 
2010 were also silent for any complaints or findings of left or 
right knee problems.

In a VA joints examination report dated in August 2007, the 
Veteran stated that he started to feel pain in his right knee in 
1975, but could not recall any specific details and denied 
receiving any medical treatment for his knee.  Following a review 
of the claims file and physical examination, the diagnosis was 
mild bilateral knee osteoarthritis.  The examiner opined that 
based on a review of the claims file, clinical and radiological 
study, and a review of medical literature, the right knee 
disorder was not likely due to the left knee disability because 
the evidence showed symmetric and mild osteoarthritis.  Instead, 
the examiner concluded that the right knee pain was most likely 
caused by the natural aging process.

In a VA joints examination report dated in January 2010, the 
Veteran described pain in this right knee and again denied any 
treatment for it.  Following a review of the claims file and 
physical examination, the diagnosis was severe right 
chondromalacia patellae.  The examiner opined that the right knee 
disorder was not at least as likely as not caused by or 
aggravated by the left knee disability.  He reasoned that after 
reviewing the claims file, current medical records and diagnostic 
studies, and pertinent medical literature, the right knee 
disorder is more likely related to the natural aging process.

Service connection for a right knee disorder must be denied on a 
direct and presumptive basis because there is no competent 
evidence of any knee problems in service or until an August 2007 
VA examination, more than 39 years after separation from service, 
and there is no competent medical evidence of a nexus between any 
in-service disease or injury and the current right knee disorder.  
Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346.

Moreover, the only medical opinions to address whether a right 
knee disorder was caused or aggravated by a service-connected 
left knee disability were the August 2007 and January 2010 VA 
opinions, which weighed against the claim.  The Board found that 
the opinions were persuasive because they were based on a review 
of the claims file and examination of the Veteran and supported 
by an articulated medical rationale.  Therefore, entitlement to 
service connection for a right knee disorder, claimed as 
secondary to a left knee disability, is not warranted, and the 
claim must be denied.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).

For the foregoing reasons, the claim for service connection for a 
right knee disorder must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, in the absence of 
competent and persuasive evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right knee disorder, 
claimed as secondary to a service-connected left knee disability, 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


